UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4136


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES OWEN HAGINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:15-cr-00260-F-1)


Submitted:   September 13, 2016          Decided:   September 16, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Kristine L. Fritz, Jennifer P. May-Parker, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     James    Hagins      pled   guilty     to     distribution     of    child

pornography, 18 U.S.C. § 2252(a)(2), (b)(1) (2012).               The district

court sentenced him to 235 months’ imprisonment. Counsel has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that, in counsel’s view, there are no meritorious issues

for appeal, but questioning the reasonableness of the sentence.

Although advised of his right to file a pro se supplemental brief,

Hagins has not done so.          The Government has filed a motion to

dismiss the appeal based on the appeal waiver in Hagins’ plea

agreement.    We affirm in part, and dismiss in part.

     “A defendant may waive the right to appeal his conviction and

sentence so long as the waiver is knowing and voluntary.”                United

States v. Davis, 689 F.3d 349, 354 (4th Cir. 2012) (citing United

States v. Marin, 961 F.2d 493, 496 (4th Cir. 1992)).                We review

the validity of an appeal waiver de novo, and we “will enforce the

waiver if it is valid and the issue appealed is within the scope

of the waiver.”       Id. at 354-55 (citing United States v. Blick, 408
F.3d 162, 168 (4th Cir. 2005)).

     We have reviewed the plea agreement and the Fed. R. Crim. P.

11 hearing, and we conclude that Hagins’ guilty plea and his appeal

waiver were knowing and voluntary.          We therefore conclude that the

waiver   is   valid    and   enforceable.        Hagins’   challenge     to   the

reasonableness of his sentence is foreclosed by the appellate

                                     2
waiver.    Accordingly, we grant the Government’s motion to dismiss

the appeal, in part.

     In accordance with Anders, we have reviewed the record for

any potentially meritorious, unwaived issues, and we have found

none.     We therefore affirm Hagins’ conviction and dismiss the

appeal as to his sentence. This court requires that counsel inform

Hagins, in writing, of his right to petition the Supreme Court of

the United States for further review.     If Hagins requests that a

petition be filed, but counsel believes that such a petition would

be frivolous, then counsel may move this court for leave to

withdraw from representation.   Counsel’s motion must state that a

copy thereof was served on Hagins.    We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.

                                                  AFFIRMED IN PART;
                                                  DISMISSED IN PART




                                  3